Citation Nr: 0813588	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Sean R. Ravin, Esq.



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2003 rating decision from 
the agency of original jurisdiction (AOJ), which denied 
service connection for bilateral hearing loss.  The veteran 
timely appealed.  

In a June 2006 decision, the Board denied service connection 
for claimed bilateral hearing loss.  

The veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  The June 2006 Board decision was 
vacated and remanded back to the Board by a Court Order in 
July 2007 granting a Joint Motion for Remand (Joint Motion) 
so that the Board could obtain a nexus opinion on the 
etiology of the veteran's hearing loss.  

For the reasons indicated hereinbelow, the issue on appeal is 
being remanded to the AOJ via the Appeals Management Center 
in Washington, DC.  



REMAND

According to the July 2007 Joint Motion, although there was 
evidence that the veteran's hearing loss initially appeared 
coincidental to a 1982 automobile accident, there was no 
medical evidence causally connecting the hearing loss to the 
automobile accident.  The Joint Motion noted that the veteran 
had stated that he was exposed to noise in service and that 
there are lay statements on file indicating that the 
veteran's hearing seemed worse after service.  

Moreover, a November 2002 examination found hearing loss and 
noted a positive history of occupational and military noise 
exposure.  The Court cited to McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) on when a VA examination is warranted and 
noted that an examination should be conducted and an opinion 
provided as to the etiology of the claimed hearing loss.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, these matters are REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have seen or treated 
him  for hearing loss since November 
2002, the date of the most recent medical 
evidence on file.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should also schedule the 
veteran for a VA audiological examination 
to determine the nature and likely 
etiology of the claimed hearing loss.  
The claims folder must be made available 
to the examiner in conjunction with this 
examination.   The examination report 
must reflect review of pertinent material 
in the claims folder.  The examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the veteran has 
a hearing loss disability that is 
causally related to service.  All 
findings should be reported in detail.  A 
complete rationale for all opinions must 
be provided.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, the AOJ must readjudicate 
the issue currently on appeal based on 
all relevant evidence on file, to include 
any additional evidence added as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

